DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art has failed to suggest either singly or in combination a novel energy absorbing assembly.  The applicant has disclosed a linkage comprising a recline lock for locking a recline position of a seat back.  The linkage is mechanically connected with one of the seat back and a frame by a first attachment element, and to the other of the seat back and the frame by a second attachment element.  The linkage is connected to a seat bottom by one of the first or second attachment elements and connected to the frame by the other of the first or second attachment elements, whereby the linkage comprises an extended portion that extends through the second attachment element.  The applicant has further disclosed the use of a crushable energy absorbing element mounted to the extended portion of the linkage between the second attachment element and second end of the linkage, the energy absorbing element positioned to receive compressive force between the second end of the linkage and the second attachment element in response to forward motion of the seat back.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Nos. 5,685,603, 4,109,959, and 3,806,191 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 13, 2021